UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1747


CHRISTINE M. LUCAS,

                      Plaintiff – Appellant,

          v.

CITIMORTGAGE INC.,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:13-cv-01196-AW)


Submitted:   October 22, 2013             Decided:   October 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christine M. Lucas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Christine M. Lucas appeals the district court’s order

dismissing her civil complaint for lack of jurisdiction pursuant

to the Rooker-Feldman * doctrine.                We have reviewed the record and

find       no   reversible    error.     Accordingly,          we    grant    leave    to

proceed in forma pauperis and affirm for the reasons stated by

the     district      court.         Lucas       v.   CitiMortgage,          Inc.,    No.

8:13-cv-01196-AW (D. Md. filed May 21, 2013 & entered May 22,

2013).          We dispense with oral argument because the facts and

legal      contentions      are    adequately      presented    in    the     materials

before      this    court    and   argument      would   not   aid    the    decisional

process.



                                                                               AFFIRMED




       *
       D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983);
Rooker v. Fid. Trust Co., 263 U.S. 413 (1923).



                                             2